Citation Nr: 1452818	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-30 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 1969.  He died in January 2010 and the appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's claim for benefits.  

The Board previously addressed the issue of whether the appellant is entitled to recognition as the Veteran's surviving spouse in a December 2013 decision, and found that the appellant was entitled to such recognition.  The claim was also remanded for further development.  As will be explained below, the appellant was not properly notified of the steps necessary for this development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The appellant in this case contends that she is entitled to a pension as the surviving spouse of a deceased Veteran.

In August 2014, the appellant was sent a letter explaining how she could substantiate her claim for death benefits, including Section 5103 Notice, a VA Form 21-4138, a VA Form 21-4142, and a VA Form 21-527 (Income Net Worth and Employment Statement).  This letter was sent to an address in Philadelphia, Pennsylvania.  In September 2014, a Supplemental Statement of the Case (SSOC) was sent to the appellant, explaining that her claim had been denied because the appellant had not submitted information regarding her income and net worth, including the VA Form 21-527.  This SSOC was also sent to the same Philadelphia address.  In October 2014, VA received notification that the SSOC had been returned in the mail.  As all the other documents in the claims file have an address in Cheltenham, Pennsylvania, it appears that the appellant's notification and SSOC were sent to an incorrect address, and thus need to be resent.  

As noted in the December 2013 remand, prior to adjudication of this matter by the Board, the AOJ should ensure that all due process requirements are met, and that the record before it is complete.  In other words, the AOJ should give the appellant another opportunity to present information and/or evidence pertinent to the claim for nonservice-connected death pension benefits and should request that the appellant provide updated information regarding her income and net worth, to include completing a VA Form 21-527, Income-Net Worth and Employment Statement, as it appears the appellant has not yet been informed of these requests.

Thereafter, the AOJ should attempt to again obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159, as well as any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Furthermore, the appellant was never notified that greater benefits may be received if she applies for dependency and indemnity compensation (DIC) benefits instead of, or along with, applying for pension benefits.  The appellant should be notified one additional time of what benefits she is eligible to receive now that she is considered the surviving spouse of the Veteran.  This will allow the appellant one more opportunity to discuss her options with a representative.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Resend the appellant notice to the correct address, in Cheltenham, Pennsylvania, or otherwise, regarding all benefits she can receive as the Veteran's surviving spouse, including DIC benefits.

2.  Resend the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim for nonservice-connected death pension benefits, which is not currently of record.  

Also, request that the appellant provide information regarding her income and net worth, to include completing a VA Form 21-527, Income-Net Worth and Employment Statement.
3.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for nonservice-connected death pension benefits, to include the question of whether, at any time pertinent to this appeal, the appellant met/meets the income and net worth requirements for basic entitlement, in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim and in the Virtual VA file), and legal authority.
 
5.  If the benefit sought on appeal remains denied, furnish the appellant and her representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

